DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 9/15/2021.
Claims 1, 8-11, 16, 17, and 20 have been amended.
Claim 19 has been canceled.
Claims 1-18 and 20 are pending.
Response to Arguments
On page 8 of Remarks filed 9/15/2021, the Applicant contends that since the commanding of steps 210 and 220 and the selecting of step 215 do not specify specific motor speeds, wiper speeds or sweep angles, it follows that the values for these items can change on subsequent iterations which are enabled by the repeating instructed by step 225. The Applicant further describes an example in which the commanding of step 210 could define a first motor speed to achieve a first wiper speed and a first sweep angle during a first iteration and a second motor speed to achieve a second wiper speed and a second sweep angle during a second iteration. 
The Examiner agrees that multiple iterations of step 210 of Applicant’s Figure 4 may reasonably achieve different wiper speeds and wiper angles; however, the wiper speeds and wiper angles achieved in step 210 are provided in the same direction, given that an opposite direction of the direction defined in step 210 is controlled in step 220. It would be unreasonable to interpret the selected direction of step 210 as in the same direction of the opposite direction of step 220, in light of the Applicant’s disclosure. The claim language of claim 1 recites to achieve first sweep angles…and first sweep speeds…for the wiper arm with the motor operating in a first direction and second sweep angles…and second sweep speeds…for the wiper arm with the motor operating in a second direction (emphasis added). Additionally, as described in the rejection under 35 U.S.C. 112(a), the disclosure only supports different sweep speeds in different directions and does not support different sweep angles in different directions. In general, one of ordinary skill in the art would find this unsupported feature to be ineffective in any wiper application and would provide no benefit to the Applicant.
The Applicant further contends that step 230 provides even more support for the claimed feature in question.
The Examiner respectfully disagrees. Step 230 in Figure 4 simply configures a selected direction, motor speed, duration, and a second direction, and does not indicate that a first sweep angle is provided in a first direction and a second sweep angle is provided in an opposite direction.
On page 9 of Remarks, the Applicant contends that the term “configured” has to be given patentable weight, such that the “first configured sweep angle” and the “second configured sweep angle” do not need to always be the same from one iteration to the next and can and do change.
The limitation of “configured” with respect to the sweep angles and speeds has been removed from the independent claims in the amendments filed 9/15/2021. However, the limitation of “configured” remains in the dependent claims. See the rejections under 35 U.S.C. 112(b). When interpreting this argument in light of the original limitations of “first configured sweep angle” and “first configured sweep angle,” this argument is unclear, given that no subsequent iterations are claimed. If the Applicant’s intention for the first and second configured sweep angles are to be re-configured (i.e. changed) for subsequent iterations of the steps, this feature is not 
Further, in the pre-appeal brief discussion held on 3/12/2021, the additional participants noted that the Applicant is attempting to claim an operation that is broader than what is supported by the disclosure. Specifically, on page 9 of Remarks, the Applicant’s Figure which does not exist in the Applicant’s disclosure indicates that “first configured sweep angle” (α12) is achieved by first sweeping through “second configured sweep angle” (α21), in which α12 and α21 are the same angle, and “first configured sweep angle” (α11) is achieved by first sweeping through “second configured sweep angle” (α22), in which α11 and α22 are the same angle. It seems as if the Applicant may be reasoning that α12 and α22 are different angles and thus, using these specific sweep angles to teach the “first configured sweep angle” and the “second configured sweep angle,” respectively; however, mid-cycle operations are not supported by the Applicant’s disclosure. As described in the Applicant’s disclosure and depicted in Figure 4, the desired sweep angle selected in step 215 is applied to both directions in which the wiper is commanded to operate in steps 210 and 220 using different sweep speeds (see ¶0051-0052), and steps 210, 220, and 215 are repeated to define the sweep angle (see ¶0052), such that the redefined sweep angle is applied to both commanded directions in repeated steps 210 and 220. In this case, it seems as if the Applicant is attempting to claim a first iteration of step 210 (or step 220) as defining the “first configured sweep angle” and a second iteration of step 220 (or step 210) as defining the “second configured sweep angle.” Not only is this an unreasonable interpretation of the Applicant’s disclosure, but the claims would also be indefinite as being incomplete for 
On page 10 of Remarks, Applicant contends that Tanoue’s sweep angles are always P1 and P2 in the high-speed mode and between P1 and P3 in the low-speed mode and always remain the same, and thus does not allow for configurations of sweep angles.
In light of the amendments filed 9/15/2021, Applicant’s arguments with respect to Tanoue have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, due to the additional 35 U.S.C. 112(a) issues, the new reference Wegner is applied liberally to the claim language and thus, responses to the arguments involving Tanoue are provided. Specifically, similar to the Applicant’s definition of sweep angle (see ¶0037-0038, with respect to Figure 1), Tanoue teaches the sweep angle as defined by upper reversal position P1 and lower reversal positions P2 or P3, as depicted in Figure 1. By changing between high-speed mode and low-speed mode, different sweep angles are achieved (see ¶0038-0039, ¶0024). Given that these angles are predefined by the controller, it is clear that these sweep angles are “configured.”
On page 11 of Remarks, the Applicant contends that the features amended into claim 20 are supported by the disclosure and are not taught by any of the cited references.
The Examiner respectfully disagrees. The language of claim 20 is so unclear that it cannot be reasonably determined if new matter has been incorporated into claim 20. Specifically, as discussed in the rejections under 35 U.S.C. 112(b) below, the limitation of “progressive sweep zone” was incorporated in the amendments filed 6/30/2020 and was not provided in the originally filed disclosure. The Examiner has not identified this as new matter in the Office Action mailed 9/14/202, given that a “sweep zone” may be reasonably depicted in Figure 1 and implemented by method of Figure 4. The term “progressive” had not been given patentable weight, given that a common wiper sweep zone may be interpreted as “progressive” (i.e. happening gradually over a period of time) as the wiper moves. In light of the amendments filed 9/15/2021 that incorporate the term “iteratively” in describing the achievement of “progressive sweep zones,” it is unclear if the Applicant is attempting to indicate that each “sweep zone” of the plurality of sweep zones is defined in one iteration or that each “sweep zone” is developed gradually in steps, in light of the term “progressive.” For the latter case, this would constitute new matter, as the Applicant’s disclosure does not provide support for this feature. Prior art has been applied liberally to the limitations of claim 20, due to these issues in interpretation and other issues discussed in the rejections under 35 U.S.C. 112(a) and (b).
Overall, the amendments filed 9/15/2021 are extremely unclear. It is recommended that the Applicant use language from the disclosure, instead of reasoned inherencies. The specific issues are discussed in the rejections under 35 U.S.C. 112(a) and (b) below. The Applicant is encouraged to contact the Examiner directly regarding potential amendments that would properly reflect the Applicant’s disclosure.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  
Claim 8 recites the limitations of first sweep angles, first sweep speeds, a first direction, second sweep angles, second sweep speeds, and a second direction. It is unclear if these limitations are referencing the “first sweep angles,” “first sweep speeds,” “first direction,” “second sweep angles,” “second sweep speeds,” and “second direction” of independent claim 1 or if these limitations are separate and distinct from the limitations of claim 1. No antecedent basis has been provided.
Claim 16 recites the limitations of first sweep angles, first motor speeds, a first direction, first durations, first motor reversal positions, second sweep angles, second motor speeds, second durations, second motor reversal positions, and a second direction. It is unclear if these limitations are referencing the “first sweep angles,” “first motor speeds,” “first direction,” “first durations,” “first motor reversal positions,” “second sweep angles,” “second motor speeds,” “second durations,” “second motor reversal positions,” and “second direction” of independent claim 10 or if these limitations are .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-9 and 11-18 are rejected under 35 U.S.C. 112(a) for incorporating the errors of claims 1 and 10 by dependency.
With respect to claim 1, there is no disclosure that supports the control of the motor to achieve first configured sweep angles, which differ from one another, and first configured sweep speeds, which differ from one another, for the wiper arm with the motor operating in a first direction and second configured sweep angles, which differ from one another and from the first sweep angles, and a second configured sweep speeds, which differ from one another and from the first sweep speeds, for the wiper arm with the motor operating in a second direction for the following reasons:
(1) The “first sweep angles” in a first direction are not disclosed to be different than the “second sweep angles” in a second direction, as controlled by a motor. This issue was initially presented in the Office Action mailed 9/14/2020. 
Specifically, the specification filed 1/16/2018 discloses controlling the sweep angle (see ¶0045-0046), where “the sweep speed in one direction may be different than in the other direction” and the “sweep angle for one motor 24, 24’ may differ than those for another motor 24, 24’” (see ¶0047). The specification further discloses “varying the sweep angle…for the wiper system 10” (see ¶0051), such that the desired sweep speed selected in step 215 of Figure 4 is applied to both directions in which the wiper is commanded to operate in steps 210 and 220 (see ¶0052). The specification further describes “step 225 includes repeating the commanding steps 210, 220, and the selecting step 215 to define the sweep angle” (see ¶0052, with respect to step 225 of Figure 4); however, the redefined sweep angle is applied to both commanded directions in repeated steps 210 and 220. 
Additionally, it is not clear how the sweep angle, defined by the end points of travel (see ¶0037), would be capable of being different for the two directions upon continuous operation of the wiper arm. As discussed in the Response to Arguments above, the Applicant seems to be attempting to claim particular mid-
(2) There is no disclosure that when the motor is operated in a particular direction, multiple and different sweep angles and speeds are achieved.
Specifically, the specification filed 1/16/2018 discloses controlling the motor “in a selected direction at a selected motor speed” and then “in the opposite direction at a second desired motor speed” (see ¶0052, Figure 4). 
Additionally, it is unclear how the motor would be capable of achieving multiple angles in a particular direction, unless it were to pause, which would make for undesirable operation. There is no claim language that recites the different sweep speeds and angles as being achieved upon subsequent iterations of sweep cycles, as argued in the Remarks.
Claims 10 and 20 are rejected under 35 U.S.C. 112(a) for similar reasons. Claim 20 may contain additional new matter, as discussed in the rejection of claim 20 under 35 U.S.C. 112(b) below, depending on the intention of the claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 10, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 4-9, and 11-17 are rejected under 35 U.S.C. 112(b) for incorporating the errors of claims 1 and 10 by dependency.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps include providing second sweep angles in the second direction that are not different from the first sweep angles in the first direction. As discussed in the Response to Arguments and rejections under 35 U.S.C. 112(a) above, the claimed operation of the wiper system is unclear in light of the Applicant’s disclosure and cannot be reasonably understood without the missing steps, which involve the first sweep angles being the same as the second sweep angles in the first iteration of the method of Figure 4. The Applicant may claim subsequent iterations of the method of Figure 4, in which the first and second sweep angles change; however, they are not different from one another in the same iteration of the method of Figure 4. The arguments in the Remarks filed 9/15/2021 confirm that the Applicant is intentionally skipping particular steps of Figure 4 in the claims. Claims 10 and 20 are rejected under 35 U.S.C. 112(b) for similar reasons.
Claim 3 recites the limitation the first configured sweep angle and the second configured sweep angle. There is insufficient antecedent basis for this limitation in the claim. The amendments filed 9/15/2021 amend the original “first configured sweep first sweep angles and the original “second configured sweep angle” to be second sweep angles. Given that the amendments redefine the sweep angles as plural, it is unclear which of the plurality of sweep angles is being reference by claim 3.
Claim 18 recites at least one of the first and second sweep angles and the first and second motor speeds of the motor and the second motor is based on a velocity of a vehicle equipped with the wiper system. It is unclear how to interpret the “at least one of” limitation. It cannot be reasonably determined if the intention behind this language is to select a singular sweep angle from the first and second sweep angles, to select between the first sweep angles and the second speed angles, or to select between the first and second sweep angles, as a group, and the first and second motor speeds, as a group.
Claim 20 recites a controller in operable communication with the motor, the controller configured to execute an algorithm to control the position and speed of the motor to iteratively achieve progressive sweep zones with differing first sweep angles and differing first start and reversal positions that change from one iteration to a subsequent iteration for the wiper arm with the motor operating in a first direction and differing second sweep angles and differing second start and reversal positions that change from one iteration to a subsequent iteration for the wiper arm with the motor operating in a second direction. This language is extremely unclear. The Applicant defines a plurality of differing sweep angles and differing first start and reversal positions that change from one iteration to a subsequent iteration when the motor operates in a particular direction and a plurality of second differing sweep angles and differing second start and reversal positions that also change from one iteration to a 
The limitation of “progressive sweep zone” was incorporated in the amendments filed 6/30/2020 and was not provided in the originally filed disclosure. The Examiner has not identified this as new matter in the Office Action mailed 9/14/202, given that a “sweep zone” may be reasonably depicted in Figure 1 and implemented by method of Figure 4. The term “progressive” had not been given patentable weight, given that a common wiper sweep zone may be interpreted as “progressive” (i.e. happening gradually over a period of time) as the wiper moves. In light of the amendments filed 9/15/2021 that incorporate the term “iteratively” in describing the achievement of “progressive sweep zones,” it is unclear if the Applicant is attempting to indicate that each “sweep zone” of the plurality of sweep zones is defined in one iteration or that each “sweep zone” is developed gradually in steps, in light of the term “progressive.” For the latter case, this would constitute new matter, as the Applicant’s disclosure does not provide support for this feature.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegner et al. (US 2013/0093364 A1), hereinafter Wegner.
Claim 1
Due to the issues discussed in the rejections under 35 U.S.C. 112, prior art has been applied liberally to the claim language. It is unclear how a wiper system can achieve multiple sweep angles different from one another when operating in a particular direction and achieve multiple sweep angles different from one another and different from the angles achieved in the particular direction when operating in the opposite direction. Thus, prior art is applied, such that movement of a wiper blade from a first position to a second position comprises a plurality of sweep angles. 
Wegner discloses the claimed configurable windshield wiper system (i.e. wiper system 100) for a vehicle having a variable sweep angle or variable sweep speed (see at least ¶0041-0045, with respect to Figures 3 and 2, depicting the variable sweep angles and sweep speeds), the system comprising: 
a bidirectional motor (i.e. wiper motor 130, described in ¶0026); 
a gearbox (i.e. reduction gear unit 160), the gearbox having an input shaft operably coupled to the motor and an output shaft (see Figure 1a, depicting the wherein the gear box is configured to step down the number of turns at its output shaft relative to its input shaft (see at least ¶0032); 
a wiper arm (i.e. wiper arm 120) for sweeping a surface of a windshield (see at least ¶0025, with respect to Figure 1), the wiper arm operably coupled to the output shaft of the gearbox (see at least Figure 1a, depicting the coupling of the wiper arm 120 to gearbox 160); and 
a controller (i.e. wiper motor control 135) in operable communication with the motor (see at least ¶0026).
Wegner further discloses that the controller configured to execute an algorithm to control the position and speed of the motor to achieve first configured sweep angles (e.g., sweep angles achieved as the wiper travels between pointed by t=0 and the time when 310 or 320 intersects the horizontal axis in Figure 3, where v is positive), which differ from one another, and first configured sweep speeds (e.g., wiper speed v, plotted on Figure 3 between t=0 and the time when 310 or 320 intersects the horizontal axis), which differ from one another, for the wiper arm with the motor operating in a first direction (e.g., the direction associated with +v in Figure 3) and second configured sweep angles (e.g., sweep angles achieved as the wiper travels between the times when 310 or 320 intersects the horizontal axis in Figure 3, where v is negative), which differ from one another and from the first sweep angles, and a second configured sweep speeds (e.g., wiper speed v, plotted on Figure 3 between the times when 310 or 320 intersects the horizontal axis in Figure 3, where v is negative), which differ from one another and from the first sweep speeds, for the wiper arm with the motor operating in a second direction (e.g., the direction associated with -v in Figure 3) (see at least ¶0041-0045, with respect to Figure 4, regarding the control continuous wiping operation speed according to Figure 3, described in ¶0039-0040).
Claim 2
Wegner further discloses that the motor is a brushless direct current motor (see at least ¶0026).
Claim 3
Due to the issues discussed in the rejection of claim 3 under 35 U.S.C. 112(b), Wegner is applied liberally to this limitation. Specifically, Wegner discloses that the wiper arm is configured to sweep from a first starting point to a first reversing point thereby defining the first configured sweep angle and from the reversing point as a second starting point to a second reversing point different from the first reversing point thereby defining the second configured sweep angle (see at least ¶0035, regarding the definition of upper most or lowest turning position of the wiper arm; Figure 1, depicting the turning positions WL). See the explanation of how Wegner is applied to “sweep angles” in the rejection of claim 1 under 35 U.S.C. 102.
Claim 4
Wegner further discloses a position or speed sensor in operable communication with a shaft of the motor, the controller being further configured to control the position and speed of the motor based on at least one of a position and a speed provided by the sensor (see at least ¶0029-0030).
Claim 5
Wegner further discloses a position or speed sensor (i.e. position sensor 155) in operable communication with the output shaft of the gearbox (see Figure 1a, depicting the communication between reduction gear unit 160), the controller being further configured to control the position and speed of the motor based on at least one of a position and a speed of the output shaft of the gearbox provided by the sensor (see at least ¶0030-0032).  
Claim 6
Wegner further discloses a sensor (i.e. speed sensor 150) for detecting an operational characteristic of the vehicle in operable communication with the controller, the controller being further configured to control the position and speed of the motor based on the operational characteristic of the vehicle (see at least ¶0029, regarding the use of a speed sensor 150 to control the operation of the wiper system 100).
Claim 10
Due to the issues discussed in the rejections under 35 U.S.C. 112, prior art has been applied liberally to the claim language. It is unclear how a wiper system can achieve multiple sweep angles different from one another when operating in a particular direction and achieve multiple sweep angles different from one another and different from the angles achieved in the particular direction when operating in the opposite direction. Thus, prior art is applied, such that movement of a wiper blade from a first position to a second position comprises a plurality of sweep angles. 
Wegner discloses the claimed method of controlling a windshield wiper assembly (i.e. wiper system 100) with a configurable variable sweep angle and a variable sweep speed in a vehicle (see at least ¶0041-0045, with respect to Figures 3 and 4, depicting the variable sweep angles and sweep speeds), the method comprising: 
operably connecting a bidirectional motor (i.e. wiper motor 130, described in ¶0026) in a vehicle wiper system (see at least Figure 1).
Wegner further discloses that the claimed method comprises commanding operations of the motor in a first direction (e.g., the direction associated with +v in Figure 3) at first motor speeds (e.g., wiper speed v, plotted on Figure 3 between t=0 and the time when 310 or 320 intersects the horizontal axis), which differ from one another, and selecting at least one of first durations (e.g., time period from 0 to the time when 310 or 320 intersects the horizontal axis), which differ from one another, and first motor reversal positions, which differ from one another, the first motor speeds and the at least one of the first durations and the first motor reversal positions being selected to achieve first sweep angles (e.g., sweep angles achieved as the wiper travels between pointed by t=0 and the time when 310 or 320 intersects the horizontal axis in Figure 3, where v is positive), which differ from one another, and after the at least one of the first durations and the first motor reversal positions are reached, commanding operations of the motor in a second direction (e.g., the direction associated with -v in Figure 3) opposite the first direction at second motor speeds (e.g., wiper speed v, plotted on Figure 3 between the times when 310 or 320 intersects the horizontal axis in Figure 3, where v is negative), which differ from one another and from the first motor speeds and selecting at least one of second durations (e.g., time period between the times when 310 or 320 intersects the horizontal axis in Figure 3, where v is negative), which  differ from one another Docket No.: 98694US01 (U310984US)Page 4 of 12Application Serial No: 15/872,537 In Reply to Office Action dated September 14, 2020and from the first durations, and second motor reversal positions, which differ from one another and from the first motor reversal positions, the second motor speeds and the at least one of the second durations and the second motor reversal positions being selected to achieve a second sweep angles (e.g., sweep angles achieved as the wiper travels between the times when 310 or 320 intersects the horizontal axis in Figure 3, where v is negative), which differ from one another and from the first sweep angles (see at least ¶0041-0045, with respect to Figure 4, regarding the control continuous wiping operation speed according to Figure 3, described in ¶0039-0040).
Claim 11
Wegner further discloses that the wiper arm has first starting points and first reversal points thereby defining the first sweep angles and second starting points at the first reversal points and second reversal points different from the first starting points thereby defining the second sweep angles (see at least ¶0035, regarding the definition of upper most or lowest turning position of the wiper arm; Figure 1, depicting the turning positions WL). See the explanation of how Wegner is applied to “sweep angles” in the rejection of claim 10 under 35 U.S.C. 102.
Claim 12
Wegner further discloses controlling at least one of the position and speed of the motor based on a signal from a position or speed sensor in operable communication with a shaft of the motor, providing at least one of a position and speed of the shaft of the motor (see at least ¶0029-0030).
Claim 13
Wegner further discloses controlling at least one of the position and speed of the motor based on a signal from a position or speed sensor (i.e. position sensor 155) in operable communication with the output shaft of the gearbox (see Figure 1a, depicting the communication between reduction gear unit 160) providing at least one of a position and speed of the output shaft (see at least ¶0030-0032).  
Claim 14
Wegner further discloses controlling the position and speed of the motor based on a signal from a sensor (i.e. speed sensor 150) for detecting an operational characteristic of the vehicle (see at least ¶0029, regarding the use of a speed sensor 150 to control the operation of the wiper system 100).
Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanoue et al. (US 2020/0198585 A1), hereinafter Tanoue.
Claim 20
Due to the issues discussed in the rejections under 35 U.S.C. 112, prior art has been applied liberally to the claim language. 
Tanoue discloses the claimed configurable windshield wiper system (i.e. wiper device 10 in Figure 1) for a vehicle (see at least ¶0022, regarding that the wiper device 10 is provided at a vehicle) having a variable sweep angle (i.e. sweep angle defined by upper reversal position P1 and lower reversal positions P2 and P3, as described in ¶0024, with respect to Figure 1) or variable sweep speed (i.e. low-speed or high-speed wiping, described in ¶0024), the system comprising: 
a bidirectional motor (see at least ¶0025, regarding wiper motor 18 rotates forward and reversely);
a gearbox (i.e. speed reduction mechanism 52, described as being structured as a worm gear in ¶0025), the gearbox having an input shaft operably coupled to the motor and an output shaft (i.e. output shaft 32), wherein the gear box is configured to step down the number of turns at its output shaft relative to its input shaft (see at least ¶0025-0026, regarding the speed reduction mechanism 52); 
a wiper arm (i.e. wiper arm 24 or 26) for sweeping a surface of a windshield (see at least ¶0022-0023, with respect to Figure 1), the wiper arm operably coupled to the output shaft of the gearbox (see at least ¶0028, regarding the rotational force of the output shaft 32 is transmitted to the wiper arms 24, 26); and 
a controller (i.e. wiper control circuit 22) in operable communication with the motor (see at least ¶0030), the controller configured to execute an algorithm to control the position and speed of the motor to iteratively achieve progressive sweep zones (see “zones” depicted in Figure 1, with respect to upper reversal position P1 and lower reversal positions P2 and P3 for each wiper arm) with differing first sweep angles (e.g., sweep angles defined by reversal positions P1 and P2, depicted in Figure 1 for the different wiper arms) and differing first start (e.g., P2 for different wiper arms) and reversal positions (e.g., P1 for different wiper arms) that change from one iteration to a subsequent iteration for the wiper arm with the motor operating in a first direction (e.g., from P2 to P1) and differing second sweep angles (e.g., sweep angles defined by reversal positions P1 and P3, depicted in Figure 1 for different wiper arms) and differing second start (e.g., P1 for different wiper arms) and reversal positions (e.g., P3 for different wiper arms) that change from one iteration to a subsequent iteration for the wiper arm with the motor operating in a second direction (e.g., from P1 to P3) (see at least ¶0030, regarding that the wiper control circuit 22 controls rotation of the wiper motor 18, so as to control a high-speed and low-speed operation modes, as discussed in ¶0038-0039, where lower reversal position P2 or P3 are used based on the operation mode, as described in ¶0024).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wegner in view of Forhan (US 5,355,061), hereinafter Forhan.
Claim 7
Wegner teaches the “sensor” as a vehicle speed sensor and the “vehicle operational characteristic” as vehicle speed and does not teach the sensor is an airspeed sensor and the vehicle operational characteristic is airspeed, as claimed. However, in a scenario in which the windshield of Wegner is associated with an aircraft instead of an automotive vehicle, airspeed of an aircraft would be an obvious substitution to vehicle speed of an automotive vehicle.
For example, Forhan discloses a similar windshield wiper system (see at least Figures 1 and 2) installed on an aircraft (see col. 2, lines 35-39), which controls motor 58 (similar to the motor taught by Wegner) based on varying conditions such as airspeed (see at least col. 7, lines 34-40).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system of Wegner to be provided on an aircraft, such that the sensor is an airspeed sensor and the vehicle operational characteristic is airspeed, as taught by Forhan, to further regulate the motor under varying loads imposed on the blade that can be detected from air speed during flight (col. 7, lines 34-40 of Forhan).
Claim 15
Wegner teaches the “sensor” as a vehicle speed sensor and the “vehicle operational characteristic” as vehicle speed and does not teach the vehicle operational characteristic is airspeed sensed by an airspeed sensor, as claimed. However, in a scenario in which the windshield of Wegner is associated with an aircraft instead of an automotive vehicle, airspeed of an aircraft would be an obvious substitution to vehicle speed of an automotive vehicle.
For example, Forhan discloses a similar windshield wiper system (see at least Figures 1 and 2) installed on an aircraft (see col. 2, lines 35-39), which controls motor the motor taught by Wegner) based on varying conditions such as airspeed (see at least col. 7, lines 34-40).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system of Wegner to be provided on an aircraft, such that the vehicle operational characteristic is airspeed sensed by an airspeed sensor, as taught by Forhan, to further regulate the motor under varying loads imposed on the blade that can be detected from air speed during flight (col. 7, lines 34-40 of Forhan).
Claims 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wegner in view of Ijima (US 2019/0263359 A1), hereinafter Ijima.
Claim 8
Wegner discloses the claimed system using a single motor, gearbox, and wiper arm and does not disclose:
a second bidirectional motor; 
a second gearbox, the second gearbox having and input shaft operably coupled to the motor and an output shaft; wherein the gear box configured to step down the number of turns at its output shaft relative to its input shaft; 
a second wiper arm for sweeping a surface of a windshield, the second wiper arm operably coupled to an output of the second gearbox; and 
the controller in operable communication with the second motor, the controller configured to execute an algorithm to control the position and speed of the second motor to achieve first sweep angles, which differ from one another, and first sweep speeds, which differ from one another, for the second wiper arm with the second motor operating in a first direction and second sweep angles, which differ from one Docket No.: 98694US01 (U310984US)Page 3 of 12Application Serial No: 15/872,537another and from the first sweep angles, and second sweep speeds, which differ from one another and from the first sweep speeds, for the second wiper arm with the second motor operating in a second direction.
However, it would be obvious to duplicate the system of Wegner, so as to provide control for two distinct wiper arms that are commonly provided on a vehicle.  
Specifically, Ijima teaches this known configuration. Ijima teaches
a second bidirectional motor (i.e. wiper motor 18);
a second gearbox (i.e. deceleration mechanism 22, described as worm gears in ¶0028-0029), the second gearbox having and input shaft operably coupled to the motor and an output shaft (see at least Figure 1, depicting deceleration mechanism 22 coupled to wiper motor 18 and output shaft 36), wherein the gear box configured to step down the number of turns at its output shaft relative to its input shaft (see at least ¶0028, regarding that deceleration mechanism 22 decelerates the rotations of the wiper motor 18 to rotational speeds suitable for wiping the surface of the windshield glass 12);
a second wiper arm (i.e. wiper arm 26) operably coupled to an output of the second gearbox (see at least Figure 1, depicting wiper arm 26 coupled to deceleration mechanism 22); and 
vehicle control circuit 64 (similar to the controller taught by Wegner) in operable communication with the second motor (see at least ¶0034). 
It would be reasonable to apply the same control of the wiper arm of Wegner discussed in the rejection of claim 1 to a duplicate wiper arm commonly installed on to control the position and speed of the second motor to achieve first sweep angles, which differ from one another, and first sweep speeds, which differ from one another, for the second wiper arm with the second motor operating in a first direction and second sweep angles, which differ from one Docket No.: 98694US01 (U310984US)Page 3 of 12Application Serial No: 15/872,537another and from the first sweep angles, and second sweep speeds, which differ from one another and from the first sweep speeds, for the second wiper arm with the second motor operating in a second direction.
Since both Wegner and Ijima are directed to the same purpose, i.e. controlling the position and speed of motors operating wiper arms, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wegner, such that the system further included a second bidirectional motor, a second gearbox, the second gearbox having and input shaft operably coupled to the motor and an output shaft, the second wiper arm operably coupled to an output of the second gearbox, and the controller in operable communication with the second motor, in the same manner that Ijima provides a second bidirectional motor, a second gearbox, the second gearbox having and input shaft operably coupled to the motor and an output shaft, wherein the gear box configured to step down the number of turns at its output shaft relative to its input shaft, wiper arm operably coupled to an output of the second gearbox, and vehicle control circuit in operable communication with the second motor, with the predictable result of applying the methods of Wegner to wiper systems that are commonly installed in automotive vehicles in which two wiper blades are provided.
Claim 16
Wegner discloses the claimed system using a single motor, gearbox, and wiper arm and does not disclose:
operably connecting a second bidirectional motor in a vehicle wiper system; 
commanding operations of the second motor in a first direction at first motor speeds which differ from one another, and selecting at least one of first durations, which differ from one another, and first motor reversal positions, which differ from one another, the first motor Docket No.: 98694US01 (U310984US)Page 5 of 12Application Serial No: 15/872,537speeds and the at least one of the first durations and the first motor reversal positions being selected to achieve first sweep angles, which differ from one another; and 
after the at least one of the first durations and the first motor reversal positions are reached, commanding operations of the second motor in a second direction opposite the first direction at second motor speed, which different from one another and from the first motor speeds and selecting at least one of second durations, which differ from one another and from the first durations, and second motor reversal positions, which differ from one another and from the first motor reversal positions, the second motor speed and the at least one of the second durations and the second motor reversal positions being selected to achieve a second sweep angles, which are different from one another and from the first sweep angles.  
However, it would be obvious to duplicate the system of Wegner, so as to provide control for two distinct wiper arms that are commonly provided on a vehicle.  
Specifically, Ijima teaches this known configuration, in which two separate motors are used to control the vehicle wiper system. Ijima teaches operably connecting a second bidirectional motor (i.e. wiper motor 18) in a vehicle wiper system (i.e. wiper control device 10, described as being installed on a vehicle in ¶0026).
It would be reasonable to apply the same control of the wiper arm of Wegner discussed in the rejection of claim 10 to a duplicate wiper arm commonly installed on vehicles, as discussed in Ijima, for commanding operations of the second motor in a first direction at first motor speeds which differ from one another, and selecting at least one of first durations, which differ from one another, and first motor reversal positions, which differ from one another, the first motor Docket No.: 98694US01 (U310984US)Page 5 of 12Application Serial No: 15/872,537speeds and the at least one of the first durations and the first motor reversal positions being selected to achieve first sweep angles, which differ from one another; and after the at least one of the first durations and the first motor reversal positions are reached, commanding operations of the second motor in a second direction opposite the first direction at second motor speed, which different from one another and from the first motor speeds and selecting at least one of second durations, which differ from one another and from the first durations, and second motor reversal positions, which differ from one another and from the first motor reversal positions, the second motor speed and the at least one of the second durations and the second motor reversal positions being selected to achieve a second sweep angles, which are different from one another and from the first sweep angles.  
Since both Wegner and Ijima are directed to the same purpose, i.e. controlling the position and speed of motors operating wiper arms, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operably connecting a second bidirectional motor in a vehicle wiper system, so as to be commanded to control the second wiper arm, in the same manner that Ijima operably connects a second bidirectional motor in a vehicle wiper system, with the predictable result of applying the methods of Wegner to wiper systems that are commonly installed in automotive vehicles in which two wiper blades are provided.
Claim 18
Wegner further discloses that at least one of the first and second sweep angles and the first and second motor speeds of the motor and the second motor is based on a velocity of a vehicle equipped with the wiper system (see at least ¶0029, regarding the control of the wiper system as a function of the speed of the vehicle). See issues regarding this limitation in the rejection under 35 U.S.C. 112(b).
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wegner in view of Ijima, and in further view of Karcher (US 2008/0216868 A1), hereinafter Karcher.
Claim 9
The combination of Wegner and Ijima does not disclose that at least one of: the first sweep angles of the second motor differ from the first sweep angles of the first motor, the second sweep angles of the second motor differ from the second sweep angles of the first motor; the first sweep speeds of the second motor differ from the first sweep speeds of the first motor; and the second sweep speeds of the second motor differ from the second sweep speeds of the first motor
However, Karcher discloses a similar system (see Figure 1) where the speed of the first wiper lever 12 (similar to the first sweep speeds of the first motor taught by the combination of Ijima and Wegner) is different from the speed of the second wiper lever 20 (similar to the first sweep speeds of the second motor taught by the combination of Ijima and Wegner) (see at least ¶0022), given that the rotational speeds of the separate wiper motors 18 and 20 are the same as the rotational speeds of the output shafts 36 and 38 that act on wiper arms 26 and 28, respectively, as described in ¶0028-0029 of Ijima. It is clear that implementing the technique of providing different speeds for the wiper levers of Karcher, so as to arrive at a reversal position at approximately the same time (see ¶0022), into the system of Wegner as modified by Ijima would provide a plurality of first sweep speeds that are different from a plurality of second sweep speeds, in light of Figures 3 and 4 of Wegner.
Since the systems of Karcher, Ijiam, and Wegner are directed to the same purpose, i.e. controlling the position and speed of motors operating wiper arms, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems of Wegner and Ijiam, such that the first sweep speeds of the second motor differ from the first sweep speeds of the first motor, in the same manner that Karcher provides the speed of the first wiper lever 12 as being different from the speed of the second wiper lever 20, with the predictable result of providing wiper levers that arrive at a reversal position at approximately the same time (¶0022 of Karcher).
Claim 17
The combination of Wegner, Ijima, and Karcher is applied to the limitations of claim 17, as discussed in the rejection of claim 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661